OPINION — AG -(1) THE TULSA TAG AGENT MAY PERSONALLY RETAIN HIS NOTARY FEES, INCLUDING ANY NOTARY FEES FOR AFFIDAVITS AND PROFITS DERIVED FROM THE OPERATION OF CONCESSIONS WITHIN THE TAG AGENCY IN ADDITION TO HIS SALARY, BECAUSE NONE OF THE ABOVE ARE INCLUDIBLE IN THE GROSS RECEIPTS OF THE AGENCY WITHIN THE MEANING OF  47 O.S. 1961 314 [47-314], BUT HE MAY NOT SO RETAIN OTHER CHARGES, SUCH AS PROVIDED IN 47 O.S. 1961 22.22 [47-22.22], 47 O.S. 1961 23.12 [47-23.12] [47-23.12], 47 O.S. 1961 6-101 [47-6-101](H), 47 O.S. 1961 22.5 [47-22.5](J), BECAUSE SUCH CHARGES ARE INCLUDIBLE IN THE GROSS RECEIPTS OF THE AGENCY. (2) THE STATUTORY FEES AND CHARGES HERETOFORE DESCRIBED MAY BE USED TO PAY THE NECESSARY EXPENSES OF THE OPERATION OF THE OFFICE, BUT THAT THE OTHER RECEIPTS NEED NOT BE USED THEREFOR EXCEPT TO THE EXTENT THE COST OF PRODUCING SAID INCOME MAY BE ATTRIBUTABLE TO THE OVERALL OPERATING EXPENSE OF THE AGENCY. (3) THE TULSA TAG AGENT MAY NOT PAY LOSSES FOR WHICH HE IS PERSONALLY LIABLE FROM ANY OF THE STATUTORY FEES AND CHARGES COLLECTED BY HIM IN CONNECTION WITH THE REGISTRATION OF MOTOR VEHICLES. HE COULD, OF COURSE, PAY THE SAME FROM THE SALARY HE RECEIVES FROM SUCH FEES AND CHARGES, FROM HIS NOTARY FEES, FROM PROFITS OF THE CONCESSIONS OR ANY OTHER SOURCE OF PRIVATE FUNDS. (HARVEY CODY) SENATOR WALT ALLEN ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 11, 1963 OPINION — AG — THE PROVISIONS OF ARTICLE X, SECTION 35 " ARE SELF EXECUTING AND THEREFORE, AVAILABLE AT THE PRESENT TIME FOR USE " AS SET FORTH THEREIN, AND THAT IT WILL NOT BE NECESSARY FOR THE OKLAHOMA LEGISLATURE TO ENACT LEGISLATION " TO VITALIZE SUCH PROVISIONS " ** SUBJECT MATTER ** " ANY INCORPORATED TOWN AND ANY COUNTY MAY ISSUE BY AND WITH THE CONSENT OF THE MAJORITY OF THE QUALIFIED TAXPAYING VOTERS OF SAID MUNICIPALITY OR COUNTY VOTING ON THE QUESTION AT AN ELECTION HELD FOR THAT PURPOSE, BONDS IN SUMS PROVIDED BY SUCH MAJORITY AT SUCH ELECTION FOR THE PURPOSE OF SECURING AND DEVELOPING INDUSTRY WITHIN OR NEAR SAID MUNICIPALITY HOLDING SAID ELECTION OR WITHIN THE COUNTY HOLDING THE ELECTION ".  (FRED HANSEN) SENATOR WALT ALLEN ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 11, 1963 OPINION — AG — THE PROVISIONS OF ARTICLE X, SECTION 35 " ARE SELF EXECUTING AND THEREFORE, AVAILABLE AT THE PRESENT TIME FOR USE " AS SET FORTH THEREIN, AND THAT IT WILL NOT BE NECESSARY FOR THE OKLAHOMA LEGISLATURE TO ENACT LEGISLATION " TO VITALIZE SUCH PROVISIONS " ** SUBJECT MATTER ** " ANY INCORPORATED TOWN AND ANY COUNTY MAY ISSUE BY AND WITH THE CONSENT OF THE MAJORITY OF THE QUALIFIED TAXPAYING VOTERS OF SAID MUNICIPALITY OR COUNTY VOTING ON THE QUESTION AT AN ELECTION HELD FOR THAT PURPOSE, BONDS IN SUMS PROVIDED BY SUCH MAJORITY AT SUCH ELECTION FOR THE PURPOSE OF SECURING AND DEVELOPING INDUSTRY WITHIN OR NEAR SAID MUNICIPALITY HOLDING SAID ELECTION OR WITHIN THE COUNTY HOLDING THE ELECTION ".  (FRED HANSEN)